FILED
                                                                     AUGUST 26, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37642-7-III
                                              )
                     Petitioner,              )
                                              )
              v.                              )         PUBLISHED OPINION
                                              )
P.M.E.,†                                      )
                                              )
                     Respondent.              )

       LAWRENCE-BERREY, J. — The question we answer today is whether juvenile court

jurisdiction may be waived for any type of criminal charge. The answer requires us to

construe RCW 13.40.110(1). That section, entitled “discretionary decline hearing,”

permits the prosecutor, the respondent, or the court to request that the respondent be

transferred to adult court for prosecution.

       We conclude that RCW 13.40.110(1) permits a juvenile court to transfer a

respondent to adult court for prosecution only if the charged offense is subject to a



       †
        Although P.M.E. (born in 2002) is no longer a minor, we use his initials
throughout this opinion to protect his privacy interests. Gen. Order for Court of Appeals,
In Re Changes to Case Title (Wash. Ct. App. Aug. 22, 2018) (effective September 1,
2018), http://www.courts.wa.gov/appellate_trial_courts.
No. 37642-7-III
State v. P.M.E.


decline hearing. We further conclude that a juvenile cannot waive juvenile court

jurisdiction beyond what the legislature has permitted to be declined to adult court for

prosecution.

                                          FACTS

       In February 2020, the State charged 17-year-old P.M.E. with two counts

of fourth degree assault, a gross misdemeanor. P.M.E. filed a motion to decline

his case to adult jurisdiction. His reasons for doing so included his desire for a jury

trial and the opportunity to vacate, rather than seal, his convictions. He argued that

RCW 13.40.110(1) permits a juvenile court to decline jurisdiction over any criminal case

provided the juvenile’s waiver is an express waiver intelligently made, as required by

RCW 13.40.140(10). The State opposed the motion. It argued that RCW 13.40.110(1)

permits a juvenile court to decline jurisdiction only in those cases where a decline hearing

is required.

       The matter was argued to the juvenile court. The court noted that clarity in the law

was needed. It construed the subsection favorably to P.M.E. and granted his request to

transfer prosecution of his fourth degree assault charges to adult court. In so doing, it

concluded that juvenile court jurisdiction could be waived for offenses that did not

require a decline hearing, P.M.E.’s fourth degree assault charges did not require a decline


                                              2
No. 37642-7-III
State v. P.M.E.


hearing, and declination of juvenile court jurisdiction was in P.M.E.’s best interests. The

State requested reconsideration, and the trial court denied its request.

       The State timely sought discretionary review and a stay of the juvenile court’s

order. A commissioner of this court granted the State’s motions. Comm’r’s Ruling,

No. 37642-7-III (Wash. Ct. App. Sept. 2, 2020).

                                         ANALYSIS

       JUVENILE COURT AUTHORITY TO TRANSFER

       Juvenile courts have exclusive original jurisdiction over juveniles alleged

to have committed criminal offenses unless the court transfers the case to adult court

pursuant to RCW 13.40.110.1 The State contends the juvenile court erred by construing

RCW 13.40.110(1) as permitting waiver of juvenile court jurisdiction over cases that do

not require a decline hearing. We agree.

       But before we consider the waiver issue, we first address whether a juvenile court

has authority to transfer juveniles to adult criminal court without a decline hearing. We

hold that juvenile courts do not.

       Questions of statutory interpretation are reviewed de novo. State v. Bunker, 169

Wn.2d 571, 577, 238 P.3d 487 (2010). “Our ‘paramount duty in statutory interpretation is


       1
           See RCW 13.04.030(1)(e)(i).

                                              3
No. 37642-7-III
State v. P.M.E.


to give effect to the Legislature’s intent.’” State v. Barnes, 189 Wn.2d 492, 495, 403

P.3d 72 (2017) (quoting State v. Elgin, 118 Wn.2d 551, 555, 825 P.2d 314 (1992)). When

interpreting a statute, we first look to its plain language. State v. Armendariz, 160 Wn.2d

106, 110, 156 P.3d 201 (2007). Where statutory language is unambiguous, its meaning

must be derived from the wording of the statute itself. State v. Ervin, 169 Wn.2d 815,

820, 239 P.3d 354 (2010). The plain meaning of a statute may be discerned from all that

the legislature has said in the statute and in related statutes that disclose legislative intent

about the provision in question. Bunker, 169 Wn.2d at 578. We only resort to other

interpretive aids when there is ambiguity. In re Dependency of D.L.B., 186 Wn.2d 103,

116, 376 P.3d 1099 (2016).

       RCW 13.40.110 provides:

               (1) Discretionary decline hearing—The prosecutor, respondent, or
       the court on its own motion may . . . file a motion requesting the court to
       transfer the respondent for adult criminal prosecution and the matter shall
       be set for a hearing on the question of declining jurisdiction only if:
               (a) The respondent is, at the time of proceedings, at least fifteen
       years of age or older and is charged with a serious violent offense as
       defined in RCW 9.94A.030;
               (b) The respondent is, at the time of proceedings, fourteen years
       of age or younger and is charged with murder in the first degree
       (RCW 9A.32.030), and/or murder in the second degree (RCW 9A.32.050);
       or
               (c) The respondent is any age and is charged with custodial assault,
       RCW 9A.36.100, and, at the time the respondent is charged, is already
       serving a minimum juvenile sentence to age twenty-one.

                                                4
No. 37642-7-III
State v. P.M.E.


               (2) Mandatory decline hearing—Unless waived by the court, the
       parties, and their counsel, a decline hearing shall be held when the
       information alleges an escape by the respondent and the respondent is
       serving a minimum juvenile sentence to age twenty-one.
               (3) The court after a decline hearing may order the case transferred
       for adult criminal prosecution upon a finding that the declination would be
       in the best interest of the juvenile or the public. . . .

(Emphasis added.)

       In isolation, section (1) is ambiguous because it can be reasonably construed two

ways. P.M.E. argues it should be construed as permitting the “prosecutor, respondent, or

the court” to file a motion requesting transfer to adult court, and that a decline hearing is

required “only if” subsection (a), (b), or (c) is met. Under this construction, any criminal

offense can be transferred to adult court.2 The State argues section (1) should be

construed as permitting the “prosecutor, respondent, or the court” to file a motion to

transfer to adult court “and” set a decline hearing “only if” subsection (a), (b), or (c) is



       2
         P.M.E. conceded in his brief and again during oral argument that adopting his
construction would permit not only juveniles, but juvenile courts and the State, to request
transfer of any type of criminal offense to adult court for prosecution. We note that such
a construction would increase rather than decrease the number of juveniles sent to adult
court. This result runs counter to the legislature’s acknowledgement that transferring
juveniles to adult court is ineffective in reducing criminal behavior. See LAWS OF 2019,
ch. 322, § 1 (“The legislature acknowledges that transferring youth and young adults to
the adult criminal justice system is not effective in reducing future criminal behavior.
Youth and young adults incarcerated in the adult criminal justice system are more likely
to recidivate than their counterparts housed in juvenile facilities.”).

                                               5
No. 37642-7-III
State v. P.M.E.


met. Under this construction, only criminal offenses subject to a decline hearing can be

transferred to adult court.

       The rules of statutory construction set forth above require us to resolve ambiguities

by considering related provisions. The ambiguity noted above is resolved when we

consider section (3) of the statute.

       Section (3) conditions transfer to adult court on a decline hearing. And section (1)

permits decline hearings “only if” subsection (a), (b), or (c) is met. For this reason,

juvenile courts may not decline jurisdiction in favor of adult court unless subsection (a),

(b), or (c) is met. We reject P.M.E.’s construction of the statute and adopt the State’s.

We conclude that the lower court erred when it construed RCW 13.40.110(1) as allowing

it to transfer matters other than those described in subsections (a), (b), or (c).

       WAIVER OF JUVENILE COURT JURISDICTION

       P.M.E. argues he can waive his right to juvenile court jurisdiction and have his

fourth degree assault charges tried in adult court. He relies on State v. Saenz, 175 Wn.2d

167, 283 P.3d 1094 (2012).

       In Saenz, the court held that an adjudication of a juvenile accused of a criminal

offense may not be moved from juvenile court to adult criminal court on the basis of the

juvenile’s waiver of jurisdiction unless two things occur. First, the record must show that


                                               6
No. 37642-7-111
State v. P.ME.


the juvenile was fully informed of the consequences of waiver and the juvenile's waiver

was made expressly and intelligently after being so informed. Id. at 174-75. "Second,

after a decline hearing but before transferring a case to adult court, juvenile courts must

enter findings in the record, including a finding that transfer to adult court is in the best

interest of the juvenile or the public." Id. at 175.

       Here, the State charged P .M.E. with two gross misdemeanors, and a decline

hearing is not permitted for gross misdemeanors. P .M.E. cannot satisfy the second step

discussed in Saenz. We conclude that a juvenile may not waive juvenile court jurisdiction

for matters not subject to a decline hearing.

       Reversed and remanded for adjudication by juvenile court.




                                                    Lawrence-Berrey,   J.,
                                                                                        j
WE CONCUR:




Fearing,   J:     >                                 Staab, J.




                                                7